Citation Nr: 0430409	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Buerger's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1945.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the above claim for entitlement 
to service connection for Buerger's disease.  The RO in 
Portland, Oregon, currently has jurisdiction over the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Potentially relevant records have not been obtained by the 
RO.  According to a Record of Hospitalization, the veteran 
was hospitalized at the Portland, Oregon, VA Medical Center 
for treatment of Buerger's disease from February to March 
1953.  The claims file does not contain the actual 
hospitalization report and inpatient treatment records.  
Accordingly, these records should be obtained on remand.  

Additionally, since the last supplemental statement of the 
case, the veteran's wife provided a five-page letter dated in 
July 2004, with attachments.  As the veteran has not waived 
his right to RO consideration of these documents, the case 
must be remanded for such consideration and the issuance of a 
supplemental statement of the case (SSOC).  See 38 C.F.R. § 
19.31 (2004).

Finally, the veteran requested a hearing before the Board at 
the RO in his September 2003 substantive appeal.  In November 
2003, he withdrew his request for a hearing because he was 
not physically able to travel, but stated that if a hearing 
could be arranged at the local office or even at White City, 
he might be able to attend.  On remand, the RO should contact 
the veteran ask that he clarify whether or not he wants a 
hearing before the Board, i.e., a video-conference hearing.   

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Contact the veteran ask that he clarify 
whether or not he wants a hearing before the 
Board, i.e., a video-conference hearing.  See 
Statement from the veteran, dated November 1, 
2003.  If the veteran indicates that he wants 
a hearing, take appropriate action.

2.  Make arrangements to obtain the veteran's 
hospitalization report and inpatient 
treatment records from the Portland, Oregon, 
VA Medical Center, dated from February to 
March 1953.  If these records are not 
available, a negative reply is requested.

3.  Then, readjudicate the veteran's claim, 
with application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained since the 
issuance of the February 2004 supplemental 
statement of the case.  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


